Case 7:20-cv-30021-TTC-RSB Document 19 Filed 05/15/20 Page 1 of 5 Pageid#: 200




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF VIRGINIA




  GEORGE WESLEY HUGUELY V,

                                   Petitioner,
                                                                 Civil Action No. 7:20-cv-30021
                          v.

  HAROLD CLARKE, Director, Virginia
  Department of Corrections

                                   Respondent.



                   MEMORANDUM IN SUPPORT OF MOTION TO SEAL

         Pursuant to Local Civil Rule 9, and the Court’s order of May 4, 2010 (Doc. 13), Petitioner

 George Huguely respectfully moves for leave to file under seal an appendix to his petition for a

 writ of habeas corpus. The sealed appendix includes four exhibits, all of which were filed under

 seal in previous proceedings in the Virginia state courts on direct appeal or collateral review.

         Petitioner filed the first three exhibits under seal before this case was transferred from the

 Eastern District of Virginia. See Doc. 6. Exhibits A and B are declarations from Juror 42 that

 identify the juror by name; these declarations were filed under seal in the state habeas corpus

 proceedings. Id. at 3-8. Exhibit C is a set of exhibits from the trial that relate to the circuit court’s

 exclusion of testimony from Dr. Ronald Uscinski. Id. at 9-15. Exhibit D, which Petitioner has

 mailed to the Clerk’s Office in connection with this motion, is a set of additional juror declarations

 that the Commonwealth submitted during the state habeas proceedings. Petitioner is adding these

 declarations to the appendix at the Commonwealth’s request. These declarations also identify the

 jurors by name and were filed under seal in the state habeas corpus proceedings.
                                                      1

                                                             1
Case 7:20-cv-30021-TTC-RSB Document 19 Filed 05/15/20 Page 2 of 5 Pageid#: 201




          Although there is a presumption of access to judicial records, this presumption can be

 rebutted if “countervailing interests heavily outweigh the public interest in access.” Rushford v.

 New Yorker Magazine, 846 F.2d 249, 253 (4th Cir. 1988). Because the materials in this appendix

 were kept under seal in prior state-court proceedings in this case, and because protecting the

 identities of jurors is a compelling state interest, the appendix should be filed under seal.

          There is a “common law presumption in favor of access … to all judicial records and

 documents, whereas First Amendment protection is extended only to certain judicial records and

 documents.” Hanwha Azdel, Inc. v. C&D Zodiac, Inc., 2013 WL 12314517, at *1 (W.D. Va. Aug.

 7, 2013). Because the documents to be filed under seal support Petitioner’s request for “dispositive

 relief” in granting his petition for writ of habeas corpus, the First Amendment applies. Id. Under

 that standard, sealing is appropriate where there is a “compelling governmental interest” and

 restricting access is “narrowly tailored to serve that interest.” Id. There are two sets of documents

 at issue here: (1) the identities of the jurors who provided declarations concerning conduct

 occurring in the jury room; and (2) documents pertaining to the exclusion of Petitioner’s expert at

 trial.

          The first set of documents (Exs. A, B, & D) satisfies the First Amendment standard and

 the jurors’ identities should remain under seal as result. Courts have recognized that “protecting

 the identifies of jurors is a compelling state interest.” Ervine v. Warden, 214 F. Supp. 3d 917, 920

 (E.D. Cal. 2016); see also United States v. Nix, 275 F. Supp. 3d 420, 425 (W.D.N.Y. 2017).

 Additionally, courts have recognized an interest in “protecting the physical and psychological

 well-being of individuals related to the litigation.” Glisson v. Hooks, 2019 WL 2366470, at *4

 (W.D.N.C. June 4, 2019). For its part, Virginia has recognized these principles and allowed for




                                                       2

                                                           2
Case 7:20-cv-30021-TTC-RSB Document 19 Filed 05/15/20 Page 3 of 5 Pageid#: 202




 protecting jurors by restricting access to their identities to counsel for either party. Va. Code Ann.

 § 19.2-263.3.

        This petition arises from a heavily publicized trial that is still the subject of national

 discussion today. See Doc. 1, at 9-11. Here, one of Petitioner’s claims is that the jury used a

 dictionary during deliberations as an aid to define a critical term in the jury instructions, in

 violation of Petitioner’s due process and Sixth Amendment rights. Id. at 20-27. Different jurors

 provided conflicting statements on that question. Id. at 23-24. Given the publicity this case has

 received, the jurors may be the subject of public pressure should their testimony on this question

 be matched with their names. Cf. In re S.C. Press Ass'n, 946 F.2d 1037, 1044 (4th Cir. 1991)

 (“[T]he potential jurors will be more candid in their responses if they do not have to worry about

 what the public’s opinion of those responses might be.”). As with the trial and state habeas

 proceedings, the jurors’ identities in this case should remain confidential. Petitioner therefore

 requests leave to file the jurors’ declarations under seal and to file the public versions of the

 affidavits with the jurors’ names redacted.

         The second set of documents (Exhibit C) pertain to the exclusion of Petitioner’s expert Dr.

 Uscinski at trial. Those documents, which are exhibits from the trial proceedings, consist of emails

 between defense counsel and their experts, and a proffer as to the substance of the excluded

 testimony. These documents were filed and kept under seal on direct appeal. See Va. Sup. Ct. R.

 5A:25(i). In reviewing the local rules of this Court, Counsel do not believe that these materials

 necessarily satisfy the standard for sealing. But because they were filed under seal in state court,

 counsel submits them under seal here in an abundance of caution.




                                                       3

                                                           3
Case 7:20-cv-30021-TTC-RSB Document 19 Filed 05/15/20 Page 4 of 5 Pageid#: 203




                                           Respectfully submitted,

                                           /s/ Bryan K. Weir
     Jonathan P. Sheldon (VA Bar #66726)   Jeffrey M. Harris* (VA Bar #93883)
     Sheldon & Flood, PLC                  Bryan K. Weir (VA Bar #82787)
     10621 Jones Street, Suite 301A        Jordan M. Call*
     Fairfax, VA 22030                     CONSOVOY MCCARTHY PLLC
     (703) 691-8410                        1600 Wilson Boulevard, Suite 700
     jsheldon@sfhdefense.com               Arlington, VA 22209
                                           (703) 243-9423
                                           jeff@consovoymccarthy.com
                                           bryan@consovoymccarthy.com
                                           jordan@consovoymccarthy.com

                                           * Motion for admission pro hac vice pending




                                            4

                                                4
Case 7:20-cv-30021-TTC-RSB Document 19 Filed 05/15/20 Page 5 of 5 Pageid#: 204




                                  CERTIFICATE OF SERVICE

        I hereby certify that on this 15th day of May 2020, a true and correct copy of the foregoing

 was filed with the Clerk of the United States District Court for the Western District of Virginia via

 the Court’s CM/ECF system, which will send notice of such filing to all counsel who are registered

 CM/ECF users.

                                                               /s/ Bryan Weir
                                                               Bryan Weir
                                                               CONSOVOY MCCARTHY PLLC
                                                               1600 Wilson Blvd., Suite 700
                                                               Arlington, VA 22201
                                                               (703) 243-9423
                                                               bryan@consovoymccarthy.com




                                                      5

                                                          5
